[J-12-2016] [M.O. - Donohue, J.]
                   IN THE SUPREME COURT OF PENNSYLVANIA
                                EASTERN DISTRICT


RICHARD M. ROST, EXECUTOR OF                  :   No. 56 EAP 2014
THE ESTATE OF RICHARD J. ROST &               :
ERIN SIPLEY, EXECUTRIX OF THE                 :   Appeal from the Judgment of Superior
ESTATE OF JOYCE ROST,                         :   Court entered on May 19, 2014 at No.
                                              :   404 EDA 2012 affirming the Judgment
                     Appellees                :   entered on December 28, 2011 in the
                                              :   Court of Common Pleas, Civil Division,
                                              :   Philadelphia County at No. 1978
              v.                              :   September Term, 2010.
                                              :
                                              :
FORD MOTOR COMPANY,                           :
                                              :   ARGUED: May 6, 2015
                     Appellant                :   REARGUED: April 6, 2016


                                 DISSENTING OPINION


CHIEF JUSTICE SAYLOR                                    DECIDED: November 22, 2016


       I respectfully dissent, as I would center the discussion of the causation question

on risk-based principles; I would reaffirm – and not cabin – the Court’s opinion in Betz v.

Pneumo Abex LLC, 615 Pa. 504, 44 A.3d 27 (2012); and I have a different view

concerning the appropriate role and limits of the frequency, regularity, and proximity test

in Pennsylvania.    On the consolidation issue, I also differ with the finding of no

prejudice.


                   The Central Significance of a Risk-Based Focus

       The science involved in attempting to examine actual, product-specific causation

relative to long-latency carcinogens such as asbestos is fraught with indeterminacy, as

is extensively manifested on the present record. See generally Majority Opinion, slip
op. at 17 (discussing the present record as it relates to the inability to distinguish

causative effects of different exposures).         For example, the plaintiff’s experts

acknowledged the human body’s substantial efficiency in removing asbestos fibers, and

that the lower the exposure or dose, the more effective are these defense mechanisms.

See, e.g., N.T., Sept. 20, 2011, at 99, 103 (reflecting the testimony of plaintiff expert,

Arnold Brody, PhD, an expert in cell biology, that the body is ninety to ninety-nine

percent efficient in removing asbestos fibers).        Moreover, from what is known by

scientists, rare, discrete, and idiosyncratic events occurring at the cellular level (or a

series of them) are required to cause mesothelioma. See, e.g., N.T., Sept. 19, 2011

(A.M.), at 141-42 (reflecting the explanation of the plaintiff’s specific causation expert,

Arthur Frank, M.D., that scientists do not know how asbestos alters the DNA to yield

cancer, but the process begins with a single cell).1

         In light of the great uncertainties involved in assessing actual product-specific,

substantial-factor causation, the plaintiff’s sole expert witness testifying on the matter of

specific causation – Dr. Frank – acknowledged that his testimony was premised on an

assessment of the increased risk presented by discrete exposures. See, e.g., N.T.,

Sept. 19, 2011 (P.M.), at 51 (reflecting Dr. Frank’s acknowledgement that not every

exposure causes the DNA alteration predicate to mesothelioma, but what can be said is


1
    One court summarized the science as follows:

               If a precise series of changes takes place, one cell becomes
               a malignant cell. A mesothelioma tumor consists of billions
               of cells but started from one single cell. Attempting to find
               that one cell to determine which fiber caused the initial
               malignancy is like “looking for a needle in a haystack.”

Bartel v. John Crane, Inc., 316 F. Supp. 2d 603, 609-10 (N.D. Ohio 2004) (citation
omitted).



                            [J-12-2016][M.O. - Donohue, J.] - 2
that every exposure increases the risk); accord Amici Scientists’ Brief at 2 (“Scientists

are concerned because it is indeed an irrefutable scientific fact that each exposure does

actually contribute to a person’s total dose and to that person’s risk or probability of

developing mesothelioma and other cancers.” (emphasis added)).                The plaintiff’s

general causation expert, Mr. Brody, also recognized this very clearly. See, e.g., N.T.,

Sept. 20, 2011 (A.M.), at 78 (“You can’t say what a given exposure does. You don’t get

to see that.”); accord Majority Opinion, slip op. at 6 (discussing Dr. Frank’s testimony

that “it is not scientifically possible to identify the particular exposure or exposures that

caused a patient’s mesothelioma”).         The plaintiff’s expert in Betz echoed such

understanding also. See Betz, 615 Pa. at 548, 44 A.3d at 55 (“[A]s is clear from various

passages of testimony [from the plaintiff’s expert witness] . . ., his opinion was plainly

grounded on risk assessment.” (emphasis added)).

       Thus, it should be plain enough, by now, that – because actual, product-specific

causation generally cannot be demonstrated by those suffering from asbestos-related

diseases – this Court, like many others, is accepting assessments of increased risk as

surrogates for traditional substantial-factor causation. See generally Steve C. Gold,

When Certainty Dissolves Into Probability: A Legal Vision of Toxic Causation for the

Post-Genomic Era, 70 W ASH. & LEE L. REV. 237, 298 (2013) (explaining that many

courts “recognize[] that in light of causal indeterminacy, it is appropriate to treat proof of

contribution to risk as proof of contribution to cause”). Personally, I have abided by this

particular accretion in the substantive law,2 but I do think that it is important that it be

2
  I accept the approach, because I believe that, administered subject to appropriate
constraints, it advances the goal of corrective justice. Along these lines, as a member
of a previous Court majority, I have recognized “the difficulties facing plaintiffs in this
and similar settings, where they have unquestionably suffered harm on account of a
disease having a long latency period and must bear a burden of providing specific
causation under prevailing Pennsylvania law which may be insurmountable.” Gregg v.
(continued…)

                            [J-12-2016][M.O. - Donohue, J.] - 3
recognized for what it is, namely, a material adjustment to substantive-law proof

requirements. See generally David L. Faigman, Edward K. Cheng, Jennifer L. Mnookin,

Erin E. Murphy, Joseph Sanders & Christopher Slobogin, 3 MOD. SCI. EVIDENCE §26:5

(2015-2016) (discussing the causal question in asbestos litigation in terms of “the

willingness of the courts to establish special ‘asbestos rules’ that ease plaintiff’s causal

proofs”). Viewed as such, I believe that some balance and perspective is implicated,

particularly in terms of the degree of the relaxation of the traditional burden that is

involved.

       Along the lines of perspective, I note that the courts were asked to take the

leniency that has been extended to an extreme with the advancement of the any-breath

or any-exposure theory as a means of establishing the legal requirement of substantial-

factor causation. As is amply developed in this Court’s decision in Betz and elsewhere,

such theory is fundamentally inconsistent with the legal requirement of substantial-factor

causation. See, e.g., Betz, 615 Pa. at 552, 44 A.3d at 57; Martin v. Cincinnati Gas &

Elec. Co., 561 F.3d 439, 443 (6th Cir. 2009) (“[A]n expert’s opinion that ‘every exposure

to asbestos, however slight, was a substantial factor’ . . . would render the substantial

factor test ‘meaningless.’” (quoting Lindstrom v. A-C Prod. Liab. Trust, 424 F.3d 488,

493 (6th Cir. 2005))). See generally Betz, 615 Pa. at 539 n.25, 44 A.3d at 49 n.25

(collecting cases from jurisdictions that have rejected the any-breath or any-exposure

theory).




(…continued)
V-J Auto Parts, Co., 596 Pa. 274, 291-92, 943 A.2d 216, 226 (2007). Nevertheless, and
as further developed below, I maintain that it is not “a viable solution to indulge in a
fiction that each and every exposure to asbestos, no matter how minimal in relation to
other exposures, implicates a fact issue concerning substantial-factor causation[.]” Id.
at 292, 943 A.2d at 226-27 (emphasis added).



                           [J-12-2016][M.O. - Donohue, J.] - 4
       Presently, it is the contention of Appellant and several of its amici that Dr. Frank’s

opinion in this case represents a sort of a fallback in the aftermath of this Court’s

rejection of the any-breath or any-exposure theory as a means of establishing legal

causation. In their view, the approach of various experts in the medicolegal community

is now to liberally espouse the any-breath or any-fiber theory when discussing general

causation (e.g., any exposure can cause mesothelioma) and specific causation (e.g.,

every exposure contributed to Mr. Rost’s mesothelioma), then, in addressing the

substantial-factor aspect, to merely render conclusory pronouncements of substantiality

(e.g., Mr. Rost’s exposure to Ford products was a substantial factor in Mr. Rost’s

mesothelioma).3     For these reasons, they urge this Court to undertake a critical

examination of Dr. Frank’s testimony to determine whether any scientific basis was

offered to distinguish between these general and specific causation aspects and the

essential expert opinion as it concerned substantiality.

       The majority’s response is to suggest that such arguments “confuse[] or

conflate[] the ‘irrefutable scientific fact’ that every exposure cumulatively contributes to

the total dose (which in turn increases the likelihood of disease), with the legal question

under Pennsylvania law as to whether particular exposures are ‘substantial factors’ in

causing the disease.” Majority Opinion, slip op. at 18. However, I agree with Appellant

3
  See, e.g., Brief for Appellant at 2 (characterizing Dr. Frank’s opinion as “the same
[any-exposure] opinion in new garb”); Reply Brief for Appellant at 20 (stating that
“Plaintiff asks the Court to endorse a rule that condemns the any-exposure rule in name
only”); Brief of Amicus Prod. Liab. Advisory Council, Inc. (“PLAC”) at 2 (“Dr. Frank’s
‘any-exposure’ opinion was glaringly transparent to anyone who cared to look beyond
semantics.”); Brief for Amici Coal. for Litig. Justice, Inc., Nat’l Ass’n of Mfrs., Am. Tort
Reform Ass’n, & Am. Ins. Ass’n at 23 (asserting that Dr. Frank “simply recited the
alleged exposures and concluded they were sufficient – dose is irrelevant to his opinion
and appears nowhere in [them]”); Brief for Amicus Honeywell Int’l Inc. at 11 (indicating
that Dr. Frank’s opinion “discounts, indeed ignores, the substantiality of any particular
exposure”).



                           [J-12-2016][M.O. - Donohue, J.] - 5
and its amici that – to the degree that an expert witness fails to offer a scientific basis to

distinguish his oft-repeated opinions concerning general and specific causation from his

opinion about the discrete matter of specific causation – the source of the confusion lies

with the expert.

       Notably, the present case involves relatively low-dose exposure to asbestos from

Ford products. In this regard, Mr. Rost’s attorney at trial candidly explained to the jurors

that the dose experienced from Ford brakes during the approximately three-month

period of exposure “was a relatively low dose compared to some other exposures.”

N.T., Oct. 5, 2011, at 49.4 The time differential (at least ten years of largely unprotected

industrial exposure versus three months of exposure as a garage worker) alone is

illustrative, even without addressing the differences between exposure to friction

products,5 versus exposure to friable insulation materials and loose powder and spray in

the industrial setting. See, e.g., Majority Opinion, slip op. at 4 (discussing the record as

it pertains to Mr. Rost’s industrial exposures).

       Dr. Frank, however, did not provide the jury with any standards, or benchmarks,

or other scientifically-accepted premises for assessing the substantiality of the risk

4
  In complex toxic tort cases, many layers of abstractions tend to obscure the material
issues. For example, the majority repeatedly refers to material including residue
accumulated in automobile wheel wells and around brake linings as “asbestos dust.”
Majority Opinion, slip op. at 3. At least in terms of the premises underlying Dr. Frank’s
opinion, however, the expert accepted that such accumulations are generally 99.6
percent asbestos free. See N.T., Sept. 19, 2011 (P.M.), at 16.

5
  With regard to new friction products, since most of the asbestos is encapsulated in a
binder or resin material, Dr. Frank agreed that the material is not considered friable as
are thermal asbestos-containing insulation products such as were used in industrial
applications.   See, e.g., Sept. 19, 2011 (P.M.), at 14.          Moreover, Dr. Frank
acknowledged that, upon exposure to heat and friction, much of the asbestos material in
brake shoes is converted into a different substance, forsterite, which Dr. Frank did not
claim was causative of mesothelioma. See id. at 14-15.



                            [J-12-2016][M.O. - Donohue, J.] - 6
associated with Mr. Rost’s “relatively low dose” exposure to Appellee’s products in the

context of Mr. Rost’s overall exposure. Rather, in response to a hypothetical question

generally presenting the circumstances of Mr. Rost’s exposure to Ford products, Dr.

Frank merely affirmed, in a conclusory fashion, his belief that the exposure was

substantially causative.    See N.T., Sept. 19, 2011 (A.M.), at 116-17.6          By way of

explanation or otherwise, the expert then reverted to various reaffirmations of his other

opinions on general and specific causation, i.e., that “all [exposures] contributed[.]” Id.

at 121-22; see also id. at 122 (“All of the exposures that can be documented should all

be considered as contributory to [Mr. Rost’s] developing his disease.”).



6
  From my point of view, the majority’s assertion that Dr. Frank took into consideration
“exposure history, individual susceptibility, biological plausibility, and relevant scientific
evidence (including epidemiological studies),” Majority Opinion, slip op. at 20,
represents an abstract assessment of the record in this case as it relates to the matter
of substantial-factor causation. Dr. Frank made no attempt to even roughly quantify
either the dose experienced by Mr. Rost at Smith Motors or his cumulative exposure or
dose. See, e.g., N.T., Sept. 19, 2011 (P.M.), at 22 (reflecting Dr. Frank’s recognition
that aspects of Mr. Rost’s industrial exposure “could have been high, it could have been
low” and his statement that: “I can’t speak to what his level of exposure was.”). I have
found nothing on the record as far as Mr. Rost’s individual susceptibility goes, or
anything to relate such concept to Dr. Frank’s opinion concerning substantial-factor
causation. Biological plausibility in the abstract goes more to general causation than to
establishing substantial-factor causation, particularly where the issue is presented in
terms of risk. In terms of the epidemiological evidence pertaining to mesothelioma in
auto workers, Dr. Frank’s discussion was vague, with specific-study treatment focusing
mostly on his discounting of ones that were inconsistent with his position. See N.T.,
Sept. 19, 2011 (A.M.), at 103-05. Compare Yates v. Ford Motor Co., 113 F. Supp. 3d
841, 861 (E.D.N.C. 2015) (“Rather than engage in any specific, meaningful comparison
of the scientific data with [the plaintiff’s] exposures, [the expert’s] opinions essentially
attempt to overwhelm with statistics and studies, lacking guidance as to how a juror
ought to apply them in the instant case, aside from joining [the expert’s] ultimate
conclusion that [the plaintiff’s] mesothelioma was caused by defendants’ products. This
is not a reliable method, and it will not assist a jury.”); Comardelle v. Pa. Gen. Ins. Co.,
76 F. Supp. 3d 628, 635 (E.D. La. 2015) (offering similar criticisms of an expert
witness’s substantial-factor causation grounded on a broad array of cases, studies, and
regulatory materials to which the witness “refer[red] cursorily”).



                            [J-12-2016][M.O. - Donohue, J.] - 7
       There is no dispute between the litigants concerning the essential proposition

that cumulative dose matters relative to dose-dependent diseases such as

mesothelioma.7 The dispute now concerns whether a plaintiff should be required to

address this critical factor, in any sort of a meaningful fashion, as a component of the

burden of proof to establish substantial-factor causation.8

       Where the issue is simply risk – I fail to appreciate how the substantiality of

relatively low-dose exposures can be fairly demonstrated in the absence of some sort of

reasonably-developed comparative risk assessment accounting for higher-dose


7
  See, e.g., Majority Opinion, slip op. at 6 (“All exposures to asbestos contribute to the
cumulative dose of asbestos, and the cumulative dose causes mesothelioma.”
(emphasis added)); Brief for Appellee at 28, 43 (“[T]he total cumulative exposure
collectively causes a disease.”); accord Brief for Amicus Asbestos Disease Awareness
Org. at 13 (“[C]umulative dose best explains the increased risk of mesothelioma in the
population and is the standard metric used in epidemiological studies that evaluate dose
and risk of disease.”). See generally Joseph V. Rodricks, Reference Guide on
Exposure Science, REFERENCE MANUAL ON SCIENTIFIC EVIDENCE 507 (Fed. Judicial
Center 3d ed. 2011) (“Ultimately the dose incurred by populations or individuals is the
measure needed by health experts to quantify the risk of toxicity.”).
8
  In point of fact, Appellee accepts the burden to meaningfully address exposures to
Ford products in the context of his cumulative dose (including his industrial exposure) to
establish substantial-factor causation. See, e.g., Brief for Appellee at 42-43 (indicating
that this Court’s decisions in “Gregg, Betz, and Howard maintained [a] fair balance”
when “they required experts to consider both the frequency, proximity, and regularity of
the plaintiff’s exposure to asbestos from the defendant’s products, and to place this
exposure in context with other exposures to ensure, in the wider context of a plaintiff’s
exposure history, that defendant’s contribution was a ‘substantial factor’ and not merely
a factor.” (emphasis added)).
From my perspective, the only remaining question should be whether, at trial, Mr. Rost
meaningfully did so via Dr. Frank’s testimony, or whether, as Ford and its amici
contend, the expert’s opinion concerning substantial-factor causation merely collapsed
into his other general and specific causation opinions (i.e., that all exposures are
contributory). The majority, however, proceeds of its own accord to overturn the
requirement to address substantial-factor causation in the context of cumulative dose,
see Majority Opinion, slip op. at 22-32, thus yielding the differences concerning the
prevailing legal standards that are discussed below.



                           [J-12-2016][M.O. - Donohue, J.] - 8
industrial exposures. Surely the courts would not sanction liability on the part of an

individual for an automobile accident if the plaintiff did not proffer some form of evidence

that would establish a fair probability that the defendant was, in fact, one of the actual

drivers. Although this is not a perfect analogy, it highlights that, to the degree that we

accept amorphous possibilities or probabilities with no real effort to address the overall

risk exposure, the substantive law of substantial-factor causation is being applied in a

highly idiosyncratic fashion in toxic tort cases.9

        From my point of view – again, where the plaintiff is plainly proceeding to

address causation by reference to risk – a jury that is not provided with meaningful

information concerning cumulative dose simply lacks sufficient information to make a

rational decision concerning substantiality. Instead, the fact finder is left to conjecture

and speculation, colored by the liberal reaffirmations of the opinion concerning general

and specific causation (sans the substantial-factor aspect), i.e., that all doses are

contributory.10 Put in terms of the frequently referenced bucket-in-the-ocean analogy

9
  In this vein, I believe that an approach that relieves the plaintiff of addressing exposure
to a defendant’s product in the context of the plaintiff’s overall exposure is tantamount to
a form of burden shifting, which this Court has otherwise refused to extend into the toxic
tort arena. See, e.g., Skipworth v. Lead Indus. Ass’n, Inc., 547 Pa. 224, 231-32, 690
A.2d 169, 172 (1997). As further discussed below, I would submit that any changes to
the law along such lines should be attended by consideration of the full host of relevant
policy matters, which are well beyond the scope of the presentations here.
10
    Cf. Stark v. Armstrong World Inds., Inc., 21 Fed. Appx. 371, 376 (6th Cir. 2001)
(expressing the concern that “defendants not be subjected to open-ended liability based
solely on a jury’s inexpert speculation on proximate cause” (citation omitted)); Burleson
v. Texas Dep’t of Criminal Justice, 393 F.3d 577, 587 (5th Cir. 2004) (explaining that a
causation opinion where the expert “fail[s] to conduct a dose assessment” produces “too
great an analytical gap between the data and the opinion proffered” (citation omitted)).
See generally Gold, When Certainty Dissolves Into Probability, 70 WASH. & LEE L. REV.
at 320-21 (“The mechanistic model fails when proof of causation rests on evidence
derived from population-based data on the association of disease and exposure . . .[;]
[i]n such cases the fact-finder must test its belief in a frequentist-probability value
supported by evidence of risk contribution.”).



                            [J-12-2016][M.O. - Donohue, J.] - 9
coined by former Judge Klein, see Summers v. Certainteed Corp., 886 A.2d 240, 244

(Pa. Super. 2005) (rejecting the notion that “if one took a bucket of water and dumped it

into the ocean, that was a ‘substantial contributing factor’ to the size of the ocean”), I

submit that a jury cannot meaningfully assess the substantiality of the impact of a

bucket of water introduced into a receptacle where the jurors have been provided with

no means to assess whether such receptacle is a bathtub, or a pond, or a lake, or an

ocean.

      Again, I recognize the difficulties facing plaintiffs in cases involving long-latency

disease. See supra note 2.11 Given, however, that alteration of long-standing and

central tort-law concepts such as the requirement of substantial-factor causation has the

potential to have broad-scale social effects, I believe that such matters are most

appropriately considered by the policy-making branch of government. See generally

Seebold v. Prison Health Servs., Inc., 618 Pa. 632, 652-54 & n.19, 57 A.3d 1232, 1245-

46 & n.19 (2012) (discussing the nature of common-law adjustments to the substantive

law, the necessity for a fully developed policy analysis, and the superior position of the

General Assembly to undertake such assessments).12 To the degree that the judiciary

11
   In this regard, I acknowledge the expense and difficulty in attempting to address dose
in concrete terms. See, e.g., N.T., Sept. 20, 2011 (A.M.), at 84 (reflecting the
recognition, on the part of the plaintiff’s expert, Mr. Brody, that “you would need an
industrial hygienist to explain what [the] dose might be,” albeit that Mr. Rost did not
present such testimony). Again, however, to the degree that these sorts of practical
considerations are at work – as opposed to a conventional application of established
principles of tort law – I maintain that a wider-scale policy assessment is implicated.
12
   For example, further relaxation of the governing standards of proof obviously can
exacerbate what the Supreme Court of the United States has characterized as an
“elephantine mass of asbestos litigation . . . [which] defies customary judicial
administration and calls for national legislation.” Ortiz v. Fibreboard Corp., 527 U.S.
815, 821, 119 S. Ct. 2295, 2302 (1999). On a micro scale, the docket of the present
case reflects that Mr. Rost filed his claims against 66 defendants, most of which
attained summary dismissals. Moreover, the consequences of the adjustments
reverberate through the product chain, since strict liability for a defective product does
(continued…)

                          [J-12-2016][M.O. - Donohue, J.] - 10
should continue to reassess the core and fundamental requirements of tort law as

applied in the toxic tort arena, it is my position that the policy arguments should be



(…continued)
not merely attach to manufacturers but extends through the product chain to distributors
and retailers as well. See, e.g., Gregg, 596 Pa. 274, 943 A.3d 216 (reflecting a suit
against a local automobile parts supplier).

In a footnote, the majority opinion appears to suggest an inclination to consider
eliminating the requirement of substantial-factor causation in the asbestos-litigation
arena altogether in favor of a de minimis threshold for liability, based on the fact that the
Legislature has cabined joint and several liability through the enactment of the Fair
Share Act. See Majority Opinion, slip op. at 16 n.7. For supportive policy implications,
the majority references a law review comment for the proposition that the “‘frequency,
regularity and proximity’ test imposes an inappropriately high burden of proof upon
many asbestos victims,” as it “distort[s] the medically proven fact that significant injury
can result without ‘frequent’ or ‘regular’ exposure.” Brian M. DiMasi, Comment, The
Threshold Level of Proof of Asbestos Causation: The “Frequency, Regularity and
Proximity Test” and a Modified Summers v. Tice Theory of Burden-Shifting, 24 CAP. U.
L. REV. 735, 750 (1995) (for the proposition).

It should be noted, however, that the burden-shifting premises underlying the author’s
proposals rest, at least in part, upon his determination of culpable conduct on the part of
asbestos product manufacturers. See, e.g., id. at 759 (charging the suppliers,
manufacturers, and distributors of asbestos products at large with “a conspiracy to
cover up the harmful effects of asbestos exposure”). Notably, given the once-
widespread use of asbestos in products, there are thousands upon thousands of
defendants in asbestos cases. See Alan Calnan & Byron G. Stier, Perspectives on
Asbestos Litigation: Overview and Preview, 37 SW . U. L. REV. 459, 462-63 (2008)
(tallying at least 8,400 entities spanning 75 of the 83 industries classified by the United
States Department of Commerce), not all of whose culpability has been assessed. For
example, asbestos defendants in Pennsylvania are often sued in strict liability, which, at
least under the liability regime prevailing at the time the present action was litigated,
foreclosed the defendants from from presenting conduct-based defenses, such as
reliance on industry and government standards. See, e.g., Lewis v. Coffing Hoist Div.,
Duff-Norton Co., Inc., 515 Pa. 334, 343, 528 A.2d 590, 594 (1987).

I mention these points to provide one of the many layers of perspective which I believe
would need to be considered before making further adjustments to substantive law in
asbestos cases.



                           [J-12-2016][M.O. - Donohue, J.] - 11
made plain by the litigants, rather than proceeding as subtexts to the position that the

traditional legal requirements are being adhered to straightforwardly.

       Returning to what I believe to be the issue in this case, see supra note 8, I find

that the record does not present an adequate basis for any meaningful assessment of

Mr. Rost’s long-term industrial exposure to asbestos. Accord Brief for Amicus Asbestos

Disease Awareness Org. at 34 nn.78 & 79 (reflecting the recognition by an amicus for

Appellee that any assessment of Mr. Rost’s industrial exposure “is wholly speculative,”

because “[t]he record contained very little testimony regarding the duration and intensity

of the exposures at Met-Ed”). In any event, it was quite apparent, in terms of Dr.

Frank’s opinion, that he was not concerned with even attempting to address Mr. Rost’s

cumulative dose on any sort of tangible or proportionate terms. See, e.g., N.T., Sept.

19, 2011 (P.M.), at 22 (reflecting Dr. Frank’s recognition that aspects of Mr. Rost’s

industrial exposure “could have been high, it could have been low” and his statement

that: “I can’t speak to what his level of exposure was”). Again, another expert for Mr.

Rost indicated that such an assessment would have been within a different realm of

expertise. See N.T., Sept. 20, 2011 (A.M.), at 84 (reflecting the recognition, on the part

of Mr. Brody, that “you would need an industrial hygienist to explain what [the] dose

might be”).

       For these reasons, in the absence of any sort of a meaningful assessment of

proportionality, I agree with Ford’s central position that the basis for Dr. Frank’s opinion

concerning substantial-factor causation is not materially distinguishable from his other

opinions concerning general and specific causation, i.e., that every exposure counts.13

13
  I am not in any way suggesting that substantial-factor causation can be proved only
by eliminating “every other potential cause of the development of disease through a
ranking of different exposures.” Majority Opinion, slip op. at 31. I do believe, however,
that a plaintiff must meaningfully address his long-term industrial exposure to friable
asbestos-containing products in a case premised on short-term exposure to non-friable
(continued…)

                           [J-12-2016][M.O. - Donohue, J.] - 12
                                  Reaffirmation of Betz

       Consistent with the above, I would take this opportunity to reaffirm, and not

cabin, the Court’s opinion in Betz. Initially, I do not agree with the majority’s position

that the requirement for a plaintiff to address, in some meaningful fashion, the plaintiff’s

cumulative dose was unnecessary to the decision in Betz. See Majority Opinion, slip

op. at 22. Rather, the Betz Court proceeded through essentially the above analysis,

recognizing that the liability theory was risk based, and concluded that the only rational

way to assess substantiality in a risk calculus (particularly in lower-dose scenarios) is to

compare the risk attributable to a particular defendant with the plaintiff’s overall risk

exposure. See Betz, 615 Pa. at 549-54, 44 A.3d at 55-58; accord Moeller, 660 F.3d at

954 (“The question [of] whether [defendant’s] acts probably caused [plaintiff’s]

mesothelioma must be viewed in the context of [plaintiff’s] other substantial exposures

to asbestos[.]” (quoting Cardinal Indus. Insulation Co., Inc. v. Norris, Nos. 2004-CA-

000525-MR, et al., slip op., 2009 WL 562614, at *8 (Ky. Ct. App. Mar. 6, 2009))); Bailey


(…continued)
materials and their low-asbestos-content byproducts. Cf. Moeller v. Garlock Sealing
Techs., LLC, 660 F.3d 950, 955 (6th Cir. 2011) (“Given that the [p]laintiff[-executrix]
failed to quantify [her decedent’s] exposure to asbestos from [a defendant’s] gaskets
and that the [p]laintiff concedes that [the decedent] sustained massive exposure to
asbestos from [other] sources, there is simply insufficient evidence to infer that [the
defendant’s] gaskets probably, as opposed to possibly, were a substantial actor of [the
decedent’s] mesothelioma.”).
I certainly would not hold plaintiffs to exactitude in this setting. Indeed, there is no
question that “[l]arge swaths of tort law are, to put it charitably, highly approximate.”
Gold, When Certainty Dissolves Into Probability, 70 WASH. & LEE L. REV. at 326. From
my point of view, however, courts must engage in some line drawing, and, in the
present context, Mr. Rost’s failure to offer even rough approximations of dose either as
to the approximately three-month period of exposure to friction products at the Smith
Ford garage or the long-term industrial exposure should be deemed dispositive relative
to Ford’s liability.



                           [J-12-2016][M.O. - Donohue, J.] - 13
v. N. Am. Refractories Co., 95 S.W.3d 868, 873 (Ky. Ct. App. 2001); Martin, 561 F.3d at

443 (“[O]ne measure of whether an action is a substantial factor is the number of other

factors which contribute in producing the harm and the extent of the effect which they

have in producing it.”).

       In Betz, it was precisely because the any-exposure theory fails to account for

cumulative dose (which drives the overall risk of disease) that the Court rejected the

theory as a means to establish substantial-factor causation. See, e.g., Betz, 615 Pa. at

550, 44 A.3d at 56 (“[O]ne cannot simultaneously maintain that a single fiber among

millions is substantially causative, while also conceding that a disease is dose

responsive.”). In this regard and otherwise, I do not view Betz as merely circling back to

the frequency, regularity, and proximity test. See Majority Opinion, slip op. at 31.


                           Frequency, Regularity, Proximity

       From my perspective, the frequency, regularity, and proximity test is best

conceptualized as a rough exposure-related screening test, most useful for product

identification purposes at the summary judgment stage. See generally Faigman, et al.,

3 MOD. SCI. EVIDENCE §25:5 (explaining that, given the volume of defendants being

hailed into court by plaintiffs in individual cases, “[c]ourts have been forced to develop a

set of sufficiency tests for judging which cases should be taken from the jury”). After all,

the test is undeveloped in terms of metrics or degree-based standards of any kind and,

in cases involving mesothelioma, tends to devolve into the any-exposure theory.

       In complex toxic tort cases such as the present one, the requirement for

competent expert testimony – to connect exposure with actual disease – obviously

remains a central one. Accord Hamil v. Bashline, 481 Pa. 256, 267, 392 A.2d 1280,

1285 (1978) (“[I]t is generally acknowledged that the complexities of the human body

place questions as to the cause of pain or injury beyond the knowledge of the average


                           [J-12-2016][M.O. - Donohue, J.] - 14
layperson[;] therefore, the law requires that expert medical testimony be employed.”

(citation omitted)). The Betz Court recognized the influential nature of the testimony of

expert witnesses and the potential for distortions to mislead laypersons and, therefore,

decided that courts should maintain a gatekeeping role relative to expert testimony

about the critical issue of substantial-factor causation in toxic tort cases. See Betz, 615
Pa. at 545, 44 A.3d at 53.

      To the degree that the decision in Tragarz v. Keene Corp., 980 F.2d 411 (7th Cir.

1992), suggests that no comparative risk or probability assessment is required, this

Court plainly departed from that approach based on developed reasoning in Betz. See

Betz, 615 Pa. at 553-54, 44 A.3d at 58. Again, I respectfully differ with the majority’s

decision to overturn this and other material portions of such decision.


                        The Structural Error in Consolidation

      On the issue of consolidation, the majority recognizes that the trial court

committed a blatant, structural error by consolidating unrelated complex, toxic tort cases

merely on the basis that all plaintiffs suffered from the same disease. See Majority

Opinion, slip op. at 34. In other contexts, courts have recognized the difficulty facing a

litigant charged with establishing prejudice resulting from structural errors. See, e.g.,

State v. Shearer, 334 P.3d 1078, 1083 (Wash. 2014). In my view, given the breadth of

the present record – subsuming the differences among the plaintiffs and defendants and

all of the attendant circumstances relative to the three materially unrelated cases

involved – the high potential for prejudice is evident, even if one were to discount the

emerging empirical evidence referenced by Ford. See Brief for Appellant at 42 (citing,

inter alia, Kenneth S. Bordens & Irwin A. Horowitz, The Limits of Sampling and

Consolidation in Mass Tort Trials: Justice Improved or Justice Altered?, 22 LAW &




                             [J-12-2016][M.O. - Donohue, J.] - 15
PSYCHOL. REV. 43, 66 (1998), for the proposition that consolidation “can alter the

patterns of verdicts and awards handed down by jurors”).

       If a tipping point is needed, I would find that to have been reached, inter alia, in

the argument presented to the jury by an attorney representing Sears in another of the

consolidated cases:

              And, oh, the automotive companies, the brake companies
              have this grand conspiracy. Well, ladies and gentlemen, I
              represent Sears. We are a department store, a retailer. You
              didn’t hear anything about Sears funding studies about
              brakes.
N.T., Oct. 5, 2011, at 157 (emphasis added).

       For these reasons, I believe that Ford would be entitled to a new trial, but for the

failure of proof relative to substantial-factor causation. In light of such failure, I would

reverse and remand for entry of judgment notwithstanding the verdict.




                           [J-12-2016][M.O. - Donohue, J.] - 16